In reviewing plaintiffs motion, the Full Commission notes that contrary to plaintiffs contention, the ten percent (10%) penalty provision of G.S. 97-18(g) is not mandatory, as shown by the language ". . . unless such nonpayment is excused by the Commission . . . G.S. 97-18(g). Plaintiff is correct, however, regarding the mandatory nature of the interest provisions in G.S. 97-86.2. Furthermore, interest owed under this provision that is overdue may be subject to the penalty provision in G.S. 97-18(g).
At present, there is insufficient evidence or relevant documentation upon which to find that any payments of compensation or interest pursuant to G.S. 97-86.2 are overdue and therefore subject to the penalty provisions of G.S. 97-18(g). Accordingly, Plaintiffs Motion is hereby DENIED.
No additional costs are assessed.
                                S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ RENÉE C. RIGGSBEE COMMISSIONER